Citation Nr: 0301201	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  00-23 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from May 1943 to 
April 1948.  He died in April 2000.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied service connection 
for the cause of the veteran's death, a claim which, if 
granted, would have entitled the appellant to receive 
dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1310, and which also denied 
her entitlement toDIC under the provisions of 38 U.S.C.A. 
§ 1318.

The issue of entitlement to service connection for the 
cause of the veteran's death will be adjudicated in this 
decision.  However, the issue of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 will be addressed by the 
Board at a later date.  It is noted that the appellant has 
perfected an appeal regarding the latter issue, and that 
the veteran was rated totally disabled before his death, 
by virtue of a September 1999 rating action.  Effective 
August 23, 2001, the Board has imposed a temporary stay on 
the adjudication of these claims in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug.16, 
2001).  In that decision, the Federal Circuit directed the 
Department to conduct expedited rulemaking to either 
explain why certain regulations (38 C.F.R. §§ 3.22 and 
20.1106) are inconsistent on the issue of "hypothetical 
entitlement" to a total rating before the veteran's death, 
or revise the regulations so that they are consistent.  
The temporary stay on the adjudication of certain 38 
U.S.C.A. § 1318 claims, including the claim in this case, 
will remain in effect pending the completion of the 
directed rulemaking and final action by the Federal 
Circuit Court.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
April 2000.  The immediate cause of death was listed as 
respiratory failure, due to or as a consequence of acute 
bronchitis, due to chronic obstructive lung disease 
(COPD).

2.  At the time of the veteran's death, service connection 
was in effect for nicotine dependence, effective from 
January 1998, the date of the original claim.  The RO had 
also granted service connection for COPD with lung cancer, 
as secondary to nicotine dependence, for which a 60 
percent evaluation was assigned effective from January 
1998.  In a September 1999 rating action, the veteran was 
granted a total disability rating based upon individual 
unemployability, effective from January 1998.

3.  The veteran was not diagnosed with a lung disorder or 
heart disease in service, and neither was first manifest 
within one year after his separation from active duty.

4.  The appellant's claim for service connection for the 
cause of the veteran's death was received by the RO in May 
2000.

5.  Service connection for the cause of the veteran's 
death due to a tobacco-related disability is precluded by 
the applicable law.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1110, 1310, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002);  38 C.F.R. §§ 3.300, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the veteran's service 
medical records are evidently unavailable from the 
National Personnel Records Center (NPRC).  In the 
September 2000 Statement of the Case (SOC), the RO 
indicated that efforts to obtain these records from all 
potential sources had been unsuccessful, and the records 
are presumed to have been destroyed in a fire at the NPRC 
in 1973.  The Board is mindful that in a case such as 
this, where service medical records are unavailable, there 
is a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and, the Board's analysis has been 
undertaken with this heightened duty in mind.

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code, concerning the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to the 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001).  In addition, VA has published new regulations 
to implement many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The Court has held 
that the entire VCAA potentially affects claims pending on 
or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
that had been decided by the Board before the VCAA, but 
were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC 
provided by the RO in August 2000 and the Supplemental 
Statement of the Case (SSOC) issued in July 2002, the 
appellant has been given notice of the information and/or 
medical evidence necessary to substantiate the claim 
presented.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as 
to the evidentiary development requirements of the VCAA).

In particular, in the July 2002 SSOC, the veteran was 
given notice of the aforementioned regulations that 
implement the VCAA, as well as a summary of the evidence 
already obtained on her behalf.  Furthermore, in 
correspondence from the RO dated in August 2001, the 
appellant was advised by the RO that VA would make a 
reasonable effort to obtain any additional evidence which 
might be identified as pertinent to the claim.  She was 
advised of what evidence the RO would attempt to retrieve, 
and of her responsibilities in obtaining such evidence 
(e.g., adequately identifying such records).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

Likewise, it appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder, and that 
neither she nor her representative has identified any 
other pertinent evidence, not already of record, which 
would need to be obtained for an equitable disposition of 
this appeal.  In fact, in a statement from the appellant's 
representative dated in August 2001, it was noted that all 
medical evidence pertaining to claim was already of 
record.  

Accordingly, we find that VA has satisfied its duty to 
assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2001)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C. § 5107(b) (West Supp. 
2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran served on active duty from May 1943 to April 
1948.  As indicated previously, his service medical 
records are unfortunately unavailable from NPRC, and 
efforts to obtain them from other sources have been 
unsuccessful.

Private medical records reflect that the veteran was 
treated for carcinoma of the lung in 1990, at which time 
he underwent right pneumonectomy.  The records show that 
COPD was also diagnosed in 1990, and that the veteran was 
treated for prostate cancer in 1997.

In January 1998, the veteran submitted claims of 
entitlement to service connection for tobacco related 
disabilities due to smoking in service, cancer and removal 
of the right lung, shrapnel in the buttocks, hernia 
surgery of the left side, and a right hand disability.

In February 1998, the veteran completed a tobacco use 
questionnaire.  The veteran indicated that smoking in 
service had resulted in disabilities consisting of loss of 
the right lung, reconstructive surgery of the right arm, 
extreme shortness of breath, loss of right side ribs, and 
a thyroid destroyed by radiation.  He indicated that he 
started smoking cigarettes in December 1944 and stopped in 
July 1990.  He reported that he did not smoke prior to 
service, but smoked 11/2 packs during service and 
thereafter.

The record includes a March 1998 private medical statement 
from Dr. W., who had assisted in treating the veteran in 
1990 for lung cancer.  The doctor indicated that the 
veteran had done well since that time and had stopped 
smoking, but did have an obstructive disease.  It was 
noted that the veteran had also been found to have 
prostate carcinoma which was being treated by a radiation 
therapist.  The doctor opined that there was no doubt that 
the bronchogenic carcinoma as well as his underlying 
obstructive disease were related to his cigarette 
consumption.  The doctor report that, when the veteran 
quit smoking, he had smoked for over 45 years at a rate of 
approximately 75 packs a year.

In November 1998, a medical certificate for tobacco 
related benefits claims was received from Dr. W.  He 
indicated that the veteran's tobacco related illnesses 
consisted of COPD and lung cancer in 1990, and opined that 
these conditions were due to a combination of in-service 
tobacco use and post-service nicotine dependence which 
arose during service.  

A VA examination was conducted in January 1999.  The 
medical history indicated that the veteran did not smoke 
prior to service, but began smoking in service and 
continued until he quit in 1990 when lung cancer was 
diagnosed.  Assessments which included lung cancer, status 
post radiation therapy, and COPD were made.  The examiner 
opined that nicotine dependence was incurred during the 
veteran's military service, and stated that it was at 
least as likely as not that there was a causal 
relationship between carcinoma of the lung and COPD, and 
tobacco smoke.  

By rating action of February 1999, the RO granted 
entitlement to service connection for several conditions 
including nicotine dependence, effective from January 
1998, the date of the original claim.  The RO also granted 
service connection for COPD with lung cancer, secondary to 
nicotine dependence, for which a 60 percent evaluation was 
assigned effective from January 1998.  In a September 1999 
rating action, the veteran was granted entitlement to 
individual unemployability, effective from January 1998.  

The veteran died in April 2000.  The death certificate 
listed the immediate cause of death as respiratory 
failure, due to or as a consequence of acute bronchitis, 
due to COPD.  An autopsy was not performed.  

The appellant, the veteran's surviving spouse filed a VA 
Form 21-530, application for VA burial benefits, in April 
2000, and a VA Form 21-534, claim for DIC benefits, in May 
2000.

In a June 2000 rating action, the appellant's claim was 
denied.  The basis for the RO denial was the passage of 
Public Law No. 105-206, 112 Stat. 685 (July 22, 1998) 
(codified in pertinent part at 38 U.S.C.A. § 1103 (West 
1991 & Supp. 2002)).  Section 9014 of this Act amended 
section 8202 of Public Law No. 105-178, 112 Stat. 107 
(June 9, 1998) (to be codified in pertinent part, prior to 
repeal, at 38 U.S.C.A. §§ 1110 and 1131).  The later 
enactment, section 9014, established a prohibition against 
service connection of a post-service death or disability 
on the basis that it had resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  This provision 
became effective for all claims filed after June 9, 1998.  
The RO cited 38 U.S.C.A. § 1103 as the basis for the 
denial of service connection for the cause of the 
veteran'sdeath.  The RO also determined that the 
conditions causing the veteran's death, respiratory 
failure due to acute bronchitis and COPD, were not shown 
during service or within one year from discharge.  

In July 2000, a private medical statement from Dr. W. was 
submitted.  The doctor noted that the veteran had passed 
away earlier in the year of respiratory failure secondary 
to underlying lung disease.  The doctor also noted the 
veteran's smoking, history which had begun in service and 
continued until 1990.  He opined that, even though the 
veteran had not smoked for many years (after 1990), 
clearly his overall problems were related to his smoking 
history.   

III.  Pertinent Law and Regulations

Service connection - in general

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303(a) (2002).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree 
within the initial post-service year.  38 C.F.R. §§ 3.307, 
3.309(a) (2002).

A disability which is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  When service connection is thus established 
for a secondary condition, the secondary condition shall 
be considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2002); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Service connection for cause of death

In order to establish service connection for the cause of 
the veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.312 (2002).

The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal 
or a contributory cause of death.  The issue involved will 
be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a) (2002).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2002).

A contributory cause of death is inherently one not 
related to the principal cause. In determining whether the 
service-connected disability contributed to death, it must 
be shown that it contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death. It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2002); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated 
disability.  In the same category there would be included 
service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  38 C.F.R. § 3.312(c)(2) (2002).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and 
general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) 
(2002).

There are primary causes of death which by their very 
nature are so overwhelming 
that eventual death can be anticipated irrespective of 
coexisting conditions, but, even in such cases, there is 
for consideration whether there may be a reasonable basis 
for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally 
be reasonable to hold that a service- connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2002).

Service Connection - tobacco-related disability and death

In the past, applicable statutory law and VA regulations 
have been determined to allow for service connection to be 
established for claimed nicotine-related diseases and 
disorders.  See VA General Counsel Precedential Opinion, 
(VAOPGCPREC) 19-97; see also Davis v. West, 13 Vet. App. 
178, 183 (1999).  In addition, VA's Under Secretary for 
Health has concluded that nicotine dependence may be 
considered a disease for VA compensation purposes.  See 
USB Letter 20-97-14 (July 24, 1997).

However, relatively recent legislation relating to claims 
based upon the effects of tobacco products, contained in 
38 U.S.C.A. § 1103(a) (West Supp. 2002), includes the 
following:  "Notwithstanding any other provisions of law, 
a veteran's disability or death shall not be considered to 
have resulted from personal injury suffered or disease 
contracted in line of duty in the active military, naval, 
or air service for purposes of this title on the basis 
that it resulted from injury or disease attributable to 
the use of tobacco products by the veteran during the 
veteran's service."  See Public Law No. 105-206, 112 Stat. 
865, § 8202 (1998).  This law applies to claims filed 
after June 9, 1998, and does not affect claims filed prior 
to that date.

Dependency and Indemnity Compensation (DIC)

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  The 
standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under chapter 11 of this title.  38 U.S.C.A. § 1310(a) 
(West 1991 & Supp. 2002).

IV.  Analysis

The veteran submitted his claim for service-connected 
disability benefits in January 1998, based upon the 
contention that he was entitled to service connection for 
conditions including COPD and lung cancer because of 
cigarette smoking in service.  He further alleged that he 
did not smoke prior to service, and that he became 
addicted in service and did not stop smoking until 
approximately 45 years later, after he had been diagnosed 
with lung cancer in 1990.   The veteran did not contend at 
any time that he developed lung cancer or COPD as a result 
of any other cause.  Both a VA examiner and a private 
doctor confirmed diagnoses of lung cancer and COPD, and 
attributed these diagnoses to the veteran's smoking, i.e., 
his use of tobacco, during and since his period of 
military service.  By rating action of February 1999, 
service connection was granted for nicotine dependence, 
effective from January 1998.  The RO also granted claims 
of entitlement to service connection for COPD with lung 
cancer, secondary to nicotine dependence, for which a 60 
percent evaluation was assigned effective from January 
1998.  

In this case the facts are clear that the veteran's 
service connection for lung cancer and COPD was predicated 
upon his service connection for nicotine dependence.  The 
facts are also clear that the veteran died in April 2000.  
Therefore, there is no possibility that a claim for 
service connection for the cause of death could have been 
filed on or before, June 9, 1998, the effective date of 
38 U.S.C.A. § 1103.  The Board is fully cognizant of the 
appellant's arguments that a service-connected disability 
contributed to the veteran's death, and that his cigarette 
smoking began in service.  However, the Board is clearly 
bound by the laws enacted by Congress, see, e.g., 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  In the present case 
there is simply no legal basis to award entitlement to 
service connection for the cause of the veteran's death, 
due to COPD as secondary to nicotine dependence, or 
tobacco use, in service under 38 U.S.C.A. § 1310. 

The Board notes that 38 U.S.C.A. § 1103(b) and 38 C.F.R. § 
3.300(b) do not prohibit service connection for disability 
or death from a disease or injury which is otherwise shown 
to have been incurred in or aggravated by active service, 
or which became manifest to the requisite degree of 
disability during any applicable presumptive period 
specified.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309, 3.311, 
3.313, 3.316 (2002); 66 Fed. Reg. 23,166-169 (2001).  See 
38 U.S.C.A. § 1103(b); 38 C.F.R. § 3.300(b)(2).

In this case, neither COPD or lung cancer is among the 
chronic diseases as defined under 38 U.S.C.A. § 1101.  
There is no indication that the veteran was ever a 
prisoner of war or exposed to radiation in service to 
qualify for consideration of service connection under 38 
U.S.C.A. § 1112.  There is no evidence, and no contention, 
that the veteran served in Vietnam such as to warrant 
consideration for his disability under 38 U.S.C.A. § 1116 
for diseases related to herbicide exposure.  Finally, 
there is no evidence to show that the veteran was exposed 
to mustard gas or Lewisite so to allow for service 
connection for his lung cancer or COPD under 38 C.F.R. § 
3.316.

At no time did the veteran ever assert that his COPD was 
related to anything other than his smoking of cigarettes, 
which started in service.  Although the service medical 
records are not available, neither the veteran, during his 
lifetime, nor the appellant has argued that the veteran's 
lung and heart problems had their onset in service or 
within the veteran's first post-service year, extending 
from April 1948 to April 1949.  The post-service medical 
records do not document any report of lung or heart 
problems, disorders, or diseases at any time prior to 
1990, at which time both lung cancer and COPD were 
diagnosed.  Moreover, the veteran specifically contended 
that his lung cancer and COPD were directly due to his 
smoking in service, and after.  Furthermore, none of the 
medical evidence of record even suggests a possible 
alternative etiology.  In light of the evidence of record, 
there is no basis to establish service connection for the 
veteran's lung cancer and COPD on an alternative basis 
unrelated to nicotine dependence.  In sum, putting aside 
the tobacco theory, there is no medical evidence that the 
veteran had lung cancer or heart problems during his 
military service or for decades later, nor is there 
medical evidence of record to link his fatal lung and 
heart conditions to service.

The appellant's representative has argued that the 
appellant stands in the shoes of the veteran for purposes 
of pursuing compensation as the dependent of the deceased 
veteran.  In Zevalkink v. Brown, 102 F.3d at 1242, it was 
held that a claim for accrued benefits is derivative of a 
claim made by the veteran during his life.  However, 
accrued benefits, in contrast to "death benefits" such as 
DIC, death compensation, and death pension, "are sums 
owing to the veteran for prior periods, but unpaid at the 
time of death."  Id. (holding that accrued benefits are 
amounts "due and unpaid" prior to the veteran's death and 
are not in the nature of death benefits of the type 
referred to in 38 U.S.CA.. § 5310); see Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 
90 (1998).  It has also well established law that 
veterans' claims do not survive their deaths.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Accordingly, the appellant's current claim for service 
connection for the cause of the veteran's death is 
separate and distinct from the veteran's previous claims.  
As a result, the appellant's assertion that the present 
claim is a continuation of the veteran's original claim 
which was filed in January 1998 is without merit.

The appellant also seeks an equitable resolution to her 
claim, i.e., one based upon sympathy or a sense of might 
be "right.".  However, the Board is constrained to afford 
relief under the law, not under merely equitable concerns.  
See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997).  We do 
note that the Secretary of Veterans Affairs has 
discretionary equitable power to provide relief where he 
determines that veterans benefits "have not been provided 
by reason of administrative error on the part of the 
Federal Government or any of its employees."  38 U.S.C. § 
503(a); see Harvey v. Brown, 6 Vet. App. 416, 425 (1994); 
Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992).  
However, the Board must note that in this case, there is 
no indication, whatever, of any error by VA personnel in 
this matter.

The appellant's claim for service connection for the cause 
of the veteran's death is based entirely upon the theory 
that the veteran became addicted to tobacco in service and 
this led to the development of fatal lung cancer and COPD 
years later.  She has submitted supporting medical and lay 
evidence as to this tobacco theory.  However, her claim 
for service connection for the cause of death was not 
received by VA until May 2000, which is after the June 9, 
1998, cut-off date for filing claims based upon the 
tobacco theory.  Such tobacco-related claims filed after 
June 9, 1998, must be denied as a matter of law, and such 
is the situation in the instant case.  

In sum, aside from the tobacco theory, it is not shown 
that a service-connected disability caused or contributed 
to the veteran's death.  Accordingly, the claim for 
entitlement to service connection for the cause of death 
under 38 U.S.C.A. § 1310 must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (in cases where the law 
and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal 
merit or the lack of entitlement under the law). 


ORDER


Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

